                     IN TIIE UNITED STATES DISTRICT COURT
                 FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:13-CR-175-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )              ORDER
                                             )
JASMINE HARGROVE,                            )
                                             )
                           Defendant.        )


       The United States shall file a response to defendant's motion under the First Step Act and ·

28 U.S.C. § 3582 [D.E. 63]. The response is due not later than March 20, 2020.

       SO ORDERED. This 1,.(p day of February 2020.




                                                        JSC.DEVERill
                                                        United States District Judge
